     Case 2:20-cv-00077-WHA-JTA Document 107 Filed 06/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

RONALD ARMBRESTER, #265 891,             )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )   CASE NO. 2:20-CV-77-WHA-JTA
                                         )
CORIZON, LLC, et al.,                    )
                                         )
      Defendants.                        )


                                         ORDER

      On May 14, 2021, the Magistrate Judge filed a Recommendation to which no timely

objection has been filed. Doc. 106. There being no objection filed to the Recommendation,

and after an independent review of the file, the Court concludes the Magistrate Judge’s

Recommendation should be adopted. Accordingly, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge (Doc. 106) is ADOPTED;

      2. The Motion to Dismiss (Doc. 7) filed by Defendant Corizon is DENIED.

      This case is not closed and is referred to the United States Magistrate Judge for

further proceedings.

      Done, this 8th day of June 2021.



                                  /s/ W. Harold Albritton
                                  W. HAROLD ALBRITTON
                                  SENIOR UNITED STATES DISTRICT JUDGE
